Smith, P. J.
Childers commenced two suits-, against Smith before a justice of the peace, in one of which he recovered judgment against Smith, and in the other Smith on a counterclaim recovered judgment against him. In the former case, Smith appealed to the circuit court where judgment was on April 29, 1889, rendered against him for $78. There was no appeal taken by Childers from the judgment of the justice against him and in Smith’s favor. On the twenty-third day of April, 1889, Smith filed a transcript of the last-mentioned .judgment against Childers, which was for $75, in the office of the clerk of the circuit court. Afterwards on the thirtieth day of the same month, Childers assigned to Skinker, on the margin of the record thereof, the judgment of the circuit court against Smith. On May 4, 1889, Smith filed a motion in the circuit court to set off Ms judgment against that of Childers. This motion was sustained. Afterwards *94Skinker filed a motion to set aside this judgment and to be made a party, which motion was sustained by the court. The motion of Smith was again heard and sustained, and from the judgment in his favor on the motion, Skinker appeals here.
The question thus presented is whether the transcript judgment in favor of Smith could be set off against the circuit court judgment of Childers, notwithstanding the assignment of the latter to Skinker before the filing of the motion for that purpose.
Before proceeding to consider the question just stated, we may state that it sufficiently appears from the transcript of the proceedings before the justice of the peace in the case in which Smith obtained judgment against Childers on his counterclaim that the justice had jurisdiction and that such judgment is not subject to attack on that account, and especially is this so in view of the statutory provisions in relation to the effect of informalities in the entries required to be made in the docket of a 'justice of the peace. As to the objection that Childers had no notice of the filing of the motion it is sufficient to say that he appeared thereto, and besides this no such point was in any way made in the court below nor is he complaining of the action here, so that this objection is entirely without force.
The motion was based on section 8168, Revised Statutes, 1889, which provides that, “whenever any circuit court shall render final j udgment in causes in which the parties shall be reversed, and shall sue and be sued in , the same right and capacity, such court may, whether such, judgment be rendered in the same court or not, if required by either party, set off such judgment, the one against the other, and issue execution in favor of the party to whom the balance may be due, and credit such execution with the amount of such set-off.” It has been held that the power to set off one judgment against another is an inherent one, and the only equitable power *95which the common-law courts originally possessed. Chandler v. Drew, 6 N. H. 469. It makes no difference that one of the judgments, as is the case here, is ragainst the principal and his surety on the appeal bond. A judgment in favor of the principal alone may be -applied in satisfaction of one against him and his surety. This right exists at common law independent of the statute. Pence v. Bent, 69 Me. 381, and the numerous authorities there cited. And the principle has long been settled in this state in favor of one of several defend.ants to offset an individual claim against a plaintiff. Kent v. Rogers & Dillon, 24 Mo. 306; Mortland v. Halton, 44 Mo. 58; R. S., sec. 8164. So that there is nothing in the objection that the parties to the two judgments .are not the same. This is manifestly a case where there were cross-judgments, and where the parties were consequently reversed. It seems quite clear that, as between Smith and Childers, the judgments were such as could be set off under the statute.
But the further question is whether the assignment ■of the Childers’ judgment to Skinker had the effect to cut off and destroy Smith’s right of set-off. Smith’s transcript judgment was in force at the time Childers obtained his judgment, so that the right of set-off of the former against the judgment of the latter then attached. 'The assignment by Childers to Skinker of his judgment was made the day after its rendition. It appears from the record that Skinker had been familiar with the litigation between Childers and Smith through its various stages, and had knowledge of the existence of the judgment of Smith against Childers at the time of the assignment. The assignment of the Childers’ judgment was made to Skinker to secure his fees for services antecedently rendered. In this state this gives an attorney no lien on the judgment obtained by him for his ■client for his fee for services rendered in obtaining the .same, and even in those jurisdictions where such lien is given an assignment of the judgment prior to *96the motion to have the set-off made will not defeat the-right of set-off. Yorton v. Railroad, 62 Wis. 367; Taylor v. Williams, 14 Mo. 155; Marshall v. Cooper, 43 Md. 46; Levy v. Steinback, 43 Md. 212; Waterman on Set-Off, sec. 361. The reason of the rule is, that the assignee and attorney stand in no better position than the judgment creditor himself, and are subject to the same equitable rights which existed in favor of the-adverse party. Gano v. Railroad, 60 Wis. 12; Yorton v. Railroad, 62 Wis., supra; Graves v. Woodbury, 4 Hill, 559; Hovey v. Merrill, 61 N. H. 9; Kowe v. Langley, 49 N. H. 395. It has been expressly decided in Maine and California, and perhaps elsewhere, that iff the right of set-off had attached at the time of the-assignment, as in this case, the assignee must take the-demand cum onere, with the right to set-off still clinging to it, or which is the same thing neither of the-parties assigning the judgment to a third party could, have defeated the right of-the other to have his judgment set off. McBride v. Fallon, 65 Cal. 300; Pierce v. Bent, 69 Me. 381; Chase v. Woodward, 61 Me. 79; Langston v. Roby, 68 Ga. 406; Wells, Fargo & Co. v. Clarkson, 5 Mont. 336; Irvine v. Myers, 6 Minn. 502; Black on Judgments, secs. 953, 954.
It is ruled in a great number of cases referred to in-Mr. Black’s work ,on judgments,' section 952, to the effect that where a judgment recovered by the plaintiff has been assigned to his attorney in good faith in payment for his services in the action, the court should refuse to-set off against such judgment a judgment recovered by defendant against plaintiff prior to the assignment, but of which the attorney had then no other notice, but, without committing ourselves to the approval of this, rule, it is sufficient to say that the case at bar does not upon its facts come within this rule, for the reason that the assignee had notice of the judgment of Smith prior to taking the assignment.
*97It seems to us that both upon principle and' authority we are bound to hold that Smith’s right to set-off existed before the assignment, and that it could not be cut off or defeated by such assignment.
It results that the judgment must be affirmed.
All concur.